Citation Nr: 0617141	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  01-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1964 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
December 2001, the veteran testified at a Board hearing, and 
in February 2002, the Board denied the pending claim.

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court), and in January 2003, the veteran's 
then-attorney and a representative of the VA Office of 
General Counsel filed a Joint Motion for Remand and to Stay 
Further Proceedings.  In a February 2003 Order, the Court 
granted the motion, vacated the Board's February 2002 
decision, and remanded the matter for readjudication 
consistent with the January 2003 Joint Motion.

In a September 2003 letter, the veteran was advised (via his 
then-representative), that he was entitled to an additional 
hearing because the Veterans Law Judge who had conducted the 
December 2001 hearing was no longer employed by the Board.  
See 38 U.S.C.A. § 7102.  In October 2003, the Board remanded 
this matter in response to the Joint Motion.  

Thereafter, the veteran submitted a November 2003 letter and 
asserted that he had never received the September 2003 letter 
concerning an additional hearing (as mentioned in the Board's 
October 2003 remand).  Thus, the Board sent another letter a 
couple of weeks later with an attached copy of the veteran's 
hearing options, and in March 2005 the RO again asked for 
clarification of whether he wanted a hearing.  To date, the 
veteran has not submitted any indication that he sought 
another hearing before a Veterans Law Judge.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 1967, the RO denied a claim of service 
connection for congenital abnormalities of the lumbosacral 
spine and thoracic spine (including acute lumbosacral 
strain); though the veteran was informed of the decision and 
of his appellate rights, he did not complete his appeal of 
that determination within the applicable time period.  

2.  The evidence received since the September 1967 decision 
bears directly and substantially upon the specific matter 
under consideration.  



CONCLUSIONS OF LAW

1.  The September 1967 rating decision denying service 
connection for congential abnormalities of the lumbosacral 
and thoracic spine (including acute lumbosacral strain), is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 
(2005).

2.  New and material has been received to warrant reopening 
the claim of service connection for a back disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome detailed below, VA's application 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be addressed at 
this time.  

Legal standards

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a), and  for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

A congenital or developmental "defect," on the other hand, 
because of 38 C.F.R. § 3.303(c), is not subject to service 
connection, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during military service.  VAOPGCPREC 82-90.

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record is necessary.

The veteran's service medical records contain an April 1964 
enlistment examination that showed a clinically normal spine.  
In October 1964, the veteran was hospitalized after 
experiencing sudden left-sided low back pain as he lifted a 
barbell; the pain had not subsided.  Physical examination 
found increased lumbar lordosis, and spasm of the left lower 
paraspinous muscles and tenderness about the lumbosacral 
joint.  X-rays found a congenital fusion of T-12 and L-1 
vertebra with anterior wedging, which was not thought at all 
relevant to the present problem.  The veteran was placed on 
strict bedrest with a 20 pound pelvic traction applied.  The 
diagnosis was strain, lumbosacral region, acute.  

A November 1964 follow-up for acute back strain noted that 
the veteran was doing well with no pain.  

In April 1965, the veteran was again hospitalized in 
connection with his back symptoms, secondary to wrestling.  
The hospital narrative summary noted that the veteran had 
experienced pain five days prior to admission, and had been 
seen in the Orthopedic Clinic where local injections failed 
to relieve the pain.  The veteran related that he had had 
intermittent back pain for six months prior to admission.  
Physical examination found tenderness over the lower thoracic 
area.  Numerous x-rays of the thoracic and lumbar spine 
revealed hemivertebra of T6, left; malsegmentation of the 
lower thoracic spine; blocked vertebrae T10 through T12; 
transitional vertebra lumbosacral junction with a 
spondylolysis on the left, and pseudoarthrosis of the right 
pars interarticulus region.  There was also evidence of spina 
bifida occulta at the lumbosacral area.  

A civilian orthopedic consultant opined that the kyphosis of 
the lower thoracic spine, and the wedge type vertebra along 
with the abnormality of the lumbosacral area, suggested a 
diagnosis of congenital anomalies of the thoracic and lumbar 
spine, which had been symptomatic for six months prior to 
admission.  The prognosis was that the multiple congential 
anomalies might cause the veteran to have periodic back pain 
in the future.  Both conditions (congenital abnormalities of 
the lumbosacral region, and congenital malformation of the 
thoracic spine) were categorized as existing prior to 
entrance on active duty.  

Based upon the preceding, the veteran was medically 
discharged from service.  His June 1965 separation 
examination noted recurrent back pain due to multiple 
congenital abnormalities of the thoracic and lumbar spine.  

Following service, in July 1967, the veteran filed an 
application for VA compensation benefits; under "nature of 
sicknesses, diseases or injuries," the veteran wrote "see 
US Army medical records."  In a September 1967 rating 
decision, the RO characterized the issue as a claim of 
service connection for spine condition.  The determination 
noted that a constitutional or developmental abnormality was 
not a disability under the law, and that there was no 
evidence of lumbosacral strain during hospitalization, or at 
the time of discharge from service.  Though the veteran filed 
a notice of disagreement, and the RO issued a statement of 
the case, the veteran did not perfect an appeal.  

In September 2000, the veteran filed a VA Form 21-4138 
stating that his back had been injured in 1965 as a wrestler, 
and his condition had worsened considerably to the point that 
he took medication daily.  

VA treatment records contain a February 2000 note that the 
veteran complained of severe back pain for five days-the 
diagnostic impression was muscular back strain, lumbar.  In 
April 2000, the veteran reported that a typical bout lasted 
four to five days, and happened four to five times a year.  
He had pain more in the right lumbar area.  X-ray examination 
revealed scoliosis of the thoracic and lumbar spine, a 
transitional lumbosacral junction with lumbarization of S1 
with developmental anomalies at S1, S2, and L5.  There were 
also developmental abnormalities at T11, T12, and L1, and 
fusion anteriorly with no significant disc space.  

In October 2000, the veteran's back pain continued, and the 
assessment was limiting back symptoms in active male with 
developmental/degenerative changes on back films.  A December 
2000 MRI showed significant central canal stenosis in the 
lumbar spine at L2-3 and L3-4 with multifocal lateral recess 
and foraminal stenoses as well.  

At a December 2000 VA general medical examination, the 
veteran reported that he had progressive back pain since 
injuring his back in service during a wrestling tournament.  
Following service, he had become a body builder and personal 
trainer, but had to quit due to back pain.  Physical 
examination found bilateral paraspinal muscle spasm lumbar 
region.  The examiner rendered an impression of degenerative 
joint disease of the lumbar spine.  

At his December 2001 hearing, the veteran testified that 
prior to military service, he had had no back problems.  He 
also described the in-service injury, which involved a 
wrestling tournament.  After service, he had managed his back 
pain by building up his abdominal muscles.  He submitted a 
statement from a former client who had known the veteran for 
seven years and identified herself as a nurse.  She stated 
that the veteran would come to the gym in tremendous pain, 
and often explained an exercise instead of demonstrating it.  

It is noted that when the RO denied the veteran's claim of 
service connection in 1967, it did so in part because the 
record lacked evidence of a residual back disability 
(particularly "lumbosacral strain").  Presuming the 
credibility of all of the evidence, see Justus v. Principi, 3 
Vet. App. 510 (1992), including the veteran's statements that 
his back has bothered him (and progressively worsened) since 
service, and that a December 2000 VA examiner found bilateral 
paraspinal muscle spasm in the lumbar region, the veteran's 
claim should be reopened.  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (holding that newly presented evidence 
need not be probative of all the elements required to award 
the claim).   


ORDER

New and material evidence having been received, a claim of 
service connection for a back disability is reopened.    


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is will supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board is not 
permitted to draw its own medical conclusion concerning the 
nature of the veteran's in-service back problems, and any 
relationship to current complaints of back pain as noted 
above.  Thus, the veteran should be afforded an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  The letter should 
also tell the veteran to provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should attempt to update the 
record with any recent VA treatment 
records.  

3.  The veteran should be scheduled for a 
VA examination with an orthopedist, with 
claims file review.  The examiner should 
opine whether it is at least as likely as 
not that the veteran has a current back 
disability that was incurred in service as 
(1) it was superimposed upon the noted 
congenital/developmental abnormalities 
cited in the veteran's service medical 
records; or (2) is separate from and 
unrelated to the noted in-service 
developmental abnormalities.

4.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
a back disability.  If the determination 
of this claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


